DETAILED ACTION
Claims 1-8, 10-19 and 21-22 are pending.
Claims 9, 20, 23 and 24 are cancelled.
Claims 1-3, 7-8, 10-14, 18-19 and 21-22 are rejected.
Claims 4-6 and 15-17 are “objected to”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim limitation, “when the terminal apparatus is capable of maintaining at least two synchronization sources, selecting, by the terminal apparatus, multiple synchronization sources from the determined synchronization source, wherein stability of synchronization signals of the multiple by the terminal apparatus, a first synchronization source from the determined synchronization source; wherein stability of a synchronization signal of the first synchronization source meets a preset condition”, requires selection of multiple synchronization sources from the determined synchronization source. How is this possible? As per the respective independent claims 1 and 12, only one  synchronization source is determined. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention


Claims 1-3, 7-8, 10-14, 18-19 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Li et al., EP 3-340-699 (hereinafter Li).
(Note: reference Li above was provided by applicant on IDS.  This document is also published as US Pub. 2018/0213500)

With respect to claim 1, Li teaches a synchronization method (Fig. 3; [0069]), comprising: 
determining, by a terminal apparatus (fig. 3, one of  UEs), a type of synchronization sources ([0070]; [0071], “The synchronization source selection parameter information may include at least one of the following: a synchronization source type, a signal quality threshold of a synchronization source, a hop count threshold of a synchronization source, a synchronization source detection/search duration threshold, or a stability threshold of a synchronization source”; [0093], “Optionally, in another embodiment, the synchronization information may include the synchronization source indication information, and the synchronization source indication information is used to indicate a first synchronization source. The synchronization source indication information includes at least one of the following: synchronization source identification information, synchronization source type information, or current hop count information of a synchronization source”); 
the synchronization sources comprising one or more combinations of: a base station in a long term evolution (LTE) network, a base station in the fifth generation mobile communication technology (5G) network, a global navigation satellite system (GNSS), and a communication node (Fig. 2B, multiple types of synchronization sources; [0067]-[0068]; [0074]-[0075]); 
determining, by the terminal apparatus, a synchronization source of the terminal apparatus from one or more synchronization sources matching the type (Fig. 3, steps 320-330; [0072]-[0073]; [0076], “The UE determines a synchronization reference source according to the synchronization information and the first synchronization signal”; [0080]; [0081], “In addition, in this embodiment of the present invention, when the at least one synchronization source detected by the UE includes multiple types of synchronization sources, the UE can determine the synchronization reference source from the multiple types of synchronization sources according to the synchronization information”; See also [0093]); and 
synchronizing, by the terminal apparatus, with the determined synchronization source ([0078], “After step 330, the UE may be synchronized with the synchronization reference source according to a synchronization signal of the synchronization reference source”; [0079]).


With respect to claim 12, Li teaches a terminal apparatus (fig. 3, one of  UEs), comprising: 
a memory (Fig. 13, memory 1320; [0266]), configured to store instructions; and
a processor (Fig. 13, processor 1310; [0266]) configured to read the instructions in the memory and perform:
determining a type of synchronization sources ([0070]; [0071], “The synchronization source selection parameter information may include at least one of the following: a synchronization source type, a signal quality threshold of a synchronization source, a hop count threshold of a synchronization source, a synchronization source detection/search duration threshold, or a stability threshold of a synchronization source”; [0093], “Optionally, in another embodiment, the synchronization information may include the synchronization source indication information, and the synchronization source indication information is used to indicate a first synchronization source. The synchronization source indication information includes at least one of the following: synchronization source identification information, synchronization source type information, or current hop count information of a synchronization source”); 
the synchronization sources comprising one or more combinations of: a base station in a long term evolution (LTE) network, a base station in the fifth generation mobile communication technology (5G) network, a global navigation satellite system (GNSS), and a communication node (Fig. 2B, multiple types of synchronization sources; [0067]-[0068]; [0074]-[0075]); 
determining from one or more synchronization sources matching the type, a synchronization source of the terminal apparatus (Fig. 3, steps 320-330; [0072]-[0073]; [0076], “The UE determines a synchronization reference source according to the synchronization information and the first synchronization signal”; [0080]; [0081], “In addition, in this embodiment of the present invention, when the at least one synchronization source detected by the UE includes multiple types of synchronization sources, the UE can determine the synchronization reference source from the multiple types of synchronization sources according to the synchronization information”; See also [0093]); and 
synchronizing with the determined synchronization source ([0078], “After step 330, the UE may be synchronized with the synchronization reference source according to a synchronization signal of the synchronization reference source”; [0079]).


With respect to claims 2 and 13, Li teaches wherein the one or more synchronization sources matching the type are one or more base stations in the LTE network and/or the 5G network, the terminal apparatus is capable of synchronizing with the one or more synchronization sources directly (Fig. 2B, UE 3 can directly synchronize with eNB; [0106]; [0107], “the synchronization source indication information is used to indicate a first synchronization source. Accordingly, step 330 may include: determining, by the UE according to the first synchronization signal, that the at least one synchronization source includes the first synchronization source; and if the first synchronization source satisfies a predefined condition, selecting, by the UE, the first synchronization source as the synchronization reference source”, the synchronization source indication information can be used to indicate a first synchronization source, e.g. a source of type Base station), and said determining, by the terminal apparatus, the synchronization source from the one or more synchronization sources comprises: 
searching, by the terminal apparatus, a downlink synchronization signal according to a frequency band configured for the terminal apparatus and a sub carrier spacing (SCS) in downlink synchronization information corresponding to the frequency band (Note: the alternative and/or is specified and examiner chose the LTE network option which only has a single SCS – thus searching for the at least one synchronization signal sent by the at least one synchronization source based on an LTE network would apply and not searching a downlink synchronization signal according to a sub carrier spacing (SCS) in downlink synchronization information; fig. 3, step 320, receipt of first synchronization signal sent by the at least one synchronization source; [0072]-[0073]); and 
determining, by the terminal apparatus, the synchronization source from the one or more synchronization sources according to the searched downlink synchronization signal and a preset parameter ([0106], “Optionally, in another embodiment, the synchronization source indication information is used to indicate a first synchronization source. Accordingly, step 330 may include: determining, by the UE according to the first synchronization signal, that the at least one synchronization source includes the first synchronization source; and if the first synchronization source satisfies a predefined condition, selecting, by the UE, the first synchronization source as the synchronization reference source; or if a signal of the first synchronization source does not satisfy a predefined condition, selecting, by the UE from the at least one synchronization source except the first synchronization source, a second synchronization source with a highest priority as the synchronization reference source according to the priority information”, Note (1), the synchronization source indication information is used to indicate a first synchronization source which may be of the base station type (one or more base stations), and (2), the predefined condition is the preset parameter); 
wherein, the preset parameter at least comprises one or more combinations of following parameters: 
a receiving power of the downlink synchronization signal ([0106], predefined condition; [0107], predefined condition may be signal quality; [0071], “Signal quality includes at least one of reference signal received power (Reference Signal Received Power, RSRP for short), reference signal received quality (Reference Signal Received Quality, RSRQ for short), or a received signal strength indicator (received signal strength indication, RSSI for short”; [0087]); 
a synchronization offset between a base station and a GNSS; 
the frequency band configured for the terminal apparatus, and a timing offset and/or a frequency offset of SCS signal transmission in the downlink synchronization information 30 corresponding to the frequency band; and 
reliability of service transmission of the terminal apparatus, wherein the reliability is configured to indicate one or more of a timing offset, a frequency offset, oxygen absorption loss influence, and rain attenuation influence of signal transmission in a frequency band corresponding to a service.


With respect to claims 3  and 14, Li teaches  wherein the preset parameter is the receiving
power of the downlink synchronization signal, and said determining, by the terminal apparatus,
the synchronization source from the one or more synchronization sources according to the
searched downlink synchronization signal and the preset parameter, comprises:
determining, by the terminal apparatus, a synchronization signal of which a receiving power is greater than a receiving power of the SCS in the downlink synchronization information
corresponding to the frequency band configured for the terminal apparatus (Note: respective parent claims 2 and 13 are written in alternative language “LTE network and/or the 5G network” and examiner considers the option of the LTE network -thus unlike 5G, there is only one SCS for LTE and this limitation is reduced to the LTE synchronization scenario;  ([0100], “The priority information of the signal quality of the synchronization source may indicate that a synchronization source with high signal quality is a preferred synchronization reference source”; [0114], “…….The second priority and the third priority may be interchanged. For example, the UE may find M21 synchronization reference sources whose hop counts satisfy a predefined condition from the M2 synchronization reference sources of the GNSS type, and then find a synchronization reference source with highest signal quality from the M21 synchronization reference sources”; see also [0071] and [0087]); and
determining, by the terminal apparatus, a synchronization source corresponding to the
determined synchronization signal as the synchronization source of the terminal apparatus ([0100], “The priority information of the signal quality of the synchronization source may indicate that a synchronization source with high signal quality is a preferred synchronization reference source”; [0114], “…….The second priority and the third priority may be interchanged. For example, the UE may find M21 synchronization reference sources whose hop counts satisfy a predefined condition from the M2 synchronization reference sources of the GNSS type, and then find a synchronization reference source with highest signal quality from the M21 synchronization reference sources”; see also [0071] and [0087]).



With respect to claims 7 and 18, Li teaches
wherein the one or more synchronization sources matching the type are one or more base stations in the LTE network and/or the 5G network, the terminal apparatus is incapable of synchronizing with the one or more synchronization sources directly (fig. 2B, [0068], “A synchronization reference source of the UE 1 is a GNSS”, UE1, UE4, UE5 and UE 6 cannot directly synchronize with the eNB even if one or more synchronization sources matching the type are one or more base stations), and said determining, by the terminal device, the synchronization source from one or more synchronization sources comprises:
selecting, by the terminal apparatus, the synchronization source of the terminal apparatus from a GNSS connected with the terminal apparatus  [0068], “A synchronization reference source of the UE 1 is a GNSS”; [0097]-[0106], a plurality of priority information such as source type, hop count and signal quality included in the synchronization information may be applied in a specific order to select a synchronization source including a GNSS); or,
determining, by the terminal apparatus, the synchronization source of the terminal apparatus from communication nodes which are capable of synchronizing with the one or more base stations in the LTE network and/or the 5G network directly (fig. 2B; [0097]-0100]; [0101], “That is, the synchronization source priority information may include one type of priority information, or may include multiple types of priority information. When there are a plurality of priorities, a defined order of the priorities may be used as a screening condition to select a synchronization reference source step by step. For example, there are three priorities: C1, C2, and C3. The three priorities may be the priority information of the synchronization source type, the priority information of the signal quality of the synchronization source, and the priority information of the hop count of the synchronization source. The UE may first use the priority C1 as a determining condition to select a synchronization reference source, further use the priority C2 as a determining condition to further select a synchronization reference source, and use the priority C3 as a determining condition to further select a synchronization reference source. If a determined synchronization source is selected in any one of the foregoing three steps, it may be considered that the synchronization reference source is successfully selected. If a synchronization reference source fails to be selected according to one of the conditions, the synchronization reference source continues to be selected according to other priority information until the determined synchronization reference source is selected”, plurality of priority information such as source type, hop count and signal quality included in the synchronization information may be applied in a specific order to select a synchronization source; see also para [0102]-[0106], especially para [0106]).


With respect to claims 8 and 19, Li teaches wherein the one or more synchronization sources are one or more GNSSs and one or more communication nodes (See fig. 2B), the terminal apparatus is incapable of synchronizing with the GNSSs and the communication nodes directly (fig. 2B, for example UE 5 is incapable of being synchronized directly by GNSS or eNB; [0068], “In FIG. 2B, UE 4, UE 5, and UE 6 can detect a synchronization signal sent only by UE….”; [0106], “……….Similarly, the UE 5 can receive synchronization information sent by the UE 2, the UE 4, and the UE 6, and the UE 5 needs to select, from the UE 2, the UE 4, and the UE 6, a synchronization source as a synchronization reference source. If the UE 5 performs selection according to a minimum hop count criterion, the UE 5 may select the UE 2 as a synchronization source of the UE 5 (if the UE 2 has selected the GNSS or an eNB as a synchronization source of the UE 2), said determining the synchronization source from the one or more synchronization sources matching the type comprises:
determining, by the terminal apparatus, the synchronization source of the terminal apparatus from multiple communication nodes adjacent to the terminal apparatus ([0106], “….Similarly, the UE 5 can receive synchronization information sent by the UE 2, the UE 4, and the UE 6, and the UE 5 needs to select, from the UE 2, the UE 4, and the UE 6, a synchronization source as a synchronization reference source. If the UE 5 performs selection according to a minimum hop count criterion, the UE 5 may select the UE 2 as a synchronization source of the UE 5 (if the UE 2 has selected the GNSS or an eNB as a synchronization source of the UE 2)”; [0097]-[[0101], a plurality of priority information including signal quality and hop count may be used for selecting a synchronization source and said priority information is to be applied in a particular order);
wherein said determining, by the terminal apparatus, the synchronization source of the
terminal apparatus from multiple communication nodes adjacent to the terminal apparatus, comprises:
obtaining, by the terminal apparatus, multiple reference signal receiving powers (RSRPs)
by acquiring an RSRP of a downlink synchronization signal of each of the multiple communication nodes [0107], predefined condition may be signal quality; [0071], “Signal quality includes at least one of reference signal received power (Reference Signal Received Power, RSRP for short), reference signal received quality (Reference Signal Received Quality, RSRQ for short), or a received signal strength indicator (received signal strength indication, RSSI for short”; [0087], “The information about the synchronization source may include at least one of the following: a type, signal quality, or a hop count of the synchronization source. The signal quality of the synchronization source may include at least one of the following: RSRP, RSRQ, or an RSSI of the synchronization source, stability of a synchronization source signal, a stabilization time of a synchronization reference source, or a search time of the synchronization source”); and 
determining, by the terminal apparatus, a maximum RSRP from the multiple RSRPs ([0100]; and determining, by the terminal apparatus, a communication node corresponding to a downlink synchronization signal corresponding to the maximum RSRP as the synchronization source of the terminal apparatus ([0100], “The priority information of the signal quality of the synchronization source may indicate that a synchronization source with high signal quality is a preferred synchronization reference source”; [0114], “…….The second priority and the third priority may be interchanged. For example, the UE may find M21 synchronization reference sources whose hop counts satisfy a predefined condition from the M2 synchronization reference sources of the GNSS type, and then find a synchronization reference source with highest signal quality from the M21 synchronization reference sources.); or,
selecting, by the terminal apparatus, at least one RSRP greater than a second preset
threshold from the multiple RSRPs; and determining, by the terminal apparatus, a
communication node corresponding to a downlink synchronization signal with a minimum
synchronization offset from multiple downlink synchronization signals corresponding to the at
least one RSRP as the synchronization source of the terminal apparatus.


With respect to claims 10  and 21, Li teaches wherein said synchronizing, by the terminal apparatus, with the determined synchronization source, comprises: 
when the terminal apparatus is capable of maintaining one synchronization source,
selecting, by the terminal apparatus, a first synchronization source from the determined
synchronization source; wherein stability of a synchronization signal of the first synchronization
source meets a preset condition ([0070]; [0071], “The synchronization source selection parameter information may include at least one of the following: a synchronization source type, a signal quality threshold of a synchronization source, a hop count threshold of a synchronization source, a synchronization source detection/search duration threshold, or a stability threshold of a synchronization source”; [0087]; [0091], “For example, the selection parameter information may include the following: The synchronization reference source needs to satisfy (for example, be greater than or not less than) a corresponding signal quality threshold, or a detection/search time of the synchronization reference source is less than a corresponding threshold, or stability of the synchronization reference source satisfies a predefined condition, or the like); and 
synchronizing, by the terminal apparatus, with the first synchronization source by configuration of a frequency band and a SCS which have a minimum timing offset (Note: respective independent claims apply to both LTE and 5G – examiner has chosen the LTE option and the limitation “synchronizing, by the terminal apparatus, with the first synchronization source by configuration of a frequency band and a SCS which have a minimum timing offset” doesn’t apply to the LTE case).


With respect to claims 11 and 22, Li teaches wherein said synchronizing, by the terminal apparatus, with the determined synchronization source comprises: when the terminal apparatus is capable of maintaining at least two synchronization sources, selecting, by the terminal apparatus, multiple synchronization sources from the determined synchronization source, wherein stability of synchronization signals of the multiple synchronization sources meets a preset condition; and synchronizing, by the terminal apparatus, with the multiple synchronization sources by configuration of multiple frequency bands and SCSs which have a minimum timing offset (As per respective independent claims 1 and 12, types of synchronization sources may be LTE only –when claims are interpreted to apply to an LTE only network,  in LTE network, there is only one SCS and therefore “synchronizing with the multiple synchronization sources by configuration of multiple frequency bands and SCSs which have a minimum timing offset” is not applicable).

Allowable Subject Matter
Claims 4-6 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        6/13/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477